Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 1 of 12



                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE DISTRICT
                                 OF COLORADO

Criminal Case No. 19-cr-00140-RBJ-02

UNITED STATES OF AMERICA

              Plaintiff,

v.


2. RYAN MEDHURST,

              Defendant.




                                    PLEA AGREEMENT



       The United States of America (the government), by Jason R. Dunn, United

States Attorney for the District of Colorado, through Assistant United States Attorney

Gregory A. Holloway, and the defendant, Ryan Medhurst, personally and by counsel,

Brian R. Leedy, submit the following Plea Agreement pursuant to D.C.COLO.LCrR 11.1.

                                     I. AGREEMENT

       The defendant agrees to plead guilty to the Count 1 of the Information, charging

the following violation: False Entry, Failure to Make Appropriate Entry, or Failure to

Properly Maintain Records by a Licensed Dealer in violation of Title 18 U.S.C. Section

922(m). The defendant also agrees to waive certain appellate rights, as explained in

greater detail below. The defendant also agrees to recommend the imposition of a

sentence of five years’ probation with conditions including that the defendant not

possess any firearm. The defendant further permanently agrees to relinquish and not

seek to reinstate any and all licenses as a federal firearms dealer.                     COURT EXHIBIT 1
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 2 of 12




       The defendant further agrees to relinquish to the United States all claim, title and

interest the defendant has in the following firearms seized from his residence which

belonged to co-conspirator Matthew Marre: (1) Sig Sauer P-226 9 mm pistol S/N: 66-

786504; (2) Sig Sauer P-239 9 mm pistol S/N: SA-35986 with magazine containing nine

(9) rounds; (3) Heckler and Koch USP 40 .40 caliber pistol S/N: 22091411; (4) Ruger

22/45 Mark 3 .22 caliber pistol S/N: 22850193; (5) Rebel .260 Rem rifle with US Optics

scope S/N: D0215; (6) Ruger 10/22 .22 caliber rifle S/N: 35185510; (7) Savage Model

12 .22-.250 Rem with Vortex Scope S/N: H202949; (8) JC Higgins Model 36 .22 caliber

rifle with scope S/N: 2552429; (9) POF USA Model P415 .223 caliber rifle with Vortex

scope and suppressor S/N: 0904288; (10) Russian rifle .762 caliber B155497/ S/N:

10237; (11) Remington 870 12 gauge shotgun S/N: RS82252B; (12) Remington 878 12

gauge shotgun S/N: 47626L; (13) Remington 597 .22 caliber rifle S/N: B2679831; and

(14) Remington 7615 .223 caliber pump action rifle S/N: B8533290.

       In exchange for the defendant’s plea of guilty and waiver of certain appellate

rights, the United States agrees to: (1) recommend the Court give the defendant full

credit for acceptance of responsibility per United States Sentencing Guidelines (USSG)

§ 3E1.1, unless the defendant engages in conduct that qualifies for the obstruction of

justice enhancement under §§ 3C1.1 and 3E1.1, comment (note 4) between the time of

the guilty plea and sentencing; (2) recommend a probationary sentence of five years

with no term of imprisonment; (3) agree not to charge the defendant with any additional

violations based on facts and evidence currently known to the U.S. Attorney’s Office for

the District of Colorado, specifically prosecution of the defendant for additional violations

of Title 18, United States Code, Sections 1039 and 2, Fraud in Connection with



                                             2
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 3 of 12




Obtaining Confidential Phone Records and Aiding and Abetting the Same; and, Title 18,

United States Code, Sections 922(g)(1) and 2, Possession of a Firearm by a Prohibited

Person and Aiding and Abetting the Same; and (4) agree to dismiss the Superseding

Indictment as it relates to Defendant Medhurst at the time of sentencing.

       The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the

sentence, including the manner in which that sentence is determined. Understanding

this, and in exchange for the concessions made by the government in this agreement,

the defendant knowingly and voluntarily waives the right to appeal any matter in

connection with this prosecution, conviction, or sentence unless it meets one of the

following criteria: (1) the sentence exceeds the maximum penalty provided in the statute

of conviction; (2) the sentence exceeds the advisory guideline range that applies to a

total offense level of 10; or (3) the government appeals the sentence imposed. If any of

these three criteria apply, the defendant may appeal on any ground that is properly

available in an appeal that follows a guilty plea.

       The defendant also knowingly and voluntarily waives the right to challenge this

prosecution, conviction, or sentence in any collateral attack (including, but not limited to,

a motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the

defendant from seeking relief otherwise available in a collateral attack on any of the

following grounds: (1) the defendant should receive the benefit of an explicitly

retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant

was deprived of the effective assistance of counsel; or (3) the defendant was prejudiced

by prosecutorial misconduct. Should the plea of guilty be vacated on the motion of the




                                              3
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 4 of 12




defendant, the government may, in its sole discretion, move to reinstate any or all of the

counts dismissed pursuant to this agreement.

                            II. ELEMENTS OF THE OFFENSE

       The parties agree that the elements of the offense to which this plea is being

tendered are as follows:

For Count 1, False Entry, Failure to Make Appropriate Entry, or Failure to Properly

Maintain Records by a Licensed Dealer:

       First, the defendant was a licensed firearms dealer; and

       Second, the defendant did knowingly make a false entry in, or did knowingly fail

to make appropriate entry in, or did knowingly fail to properly maintain, any record which

he was required to keep.

                              III. STATUTORY PENALTIES

       The statutory penalty for Count 1 is not more than 12 months’ imprisonment, not

more than 5 years’ probation, not more than a $100,000 fine, or both; not more than 1

year supervised release; and, a $25 special assessment fee. 18 U.S.C. §§ 3559(a)(6);

3561(c)(2).

       If probation or supervised release is imposed, a violation of any condition of

probation or supervised release may result in a separate prison sentence and additional

supervision.

                           IV. COLLATERAL CONSEQUENCES

       The conviction may cause the loss of civil rights, including but not limited to the

rights to possess firearms, vote, hold elected office, and sit on a jury. If the defendant is


                                              4
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 5 of 12




an alien, the conviction may cause the defendant to be deported and removed from the

United States or confined indefinitely if there is no country to which the defendant may

be deported, to be denied admission to the United States in the future, and to be denied

citizenship.

                                     V. STIPULATION OF FACTS

       The parties agree that there is a factual basis for the guilty plea that the

defendant will tender pursuant to this plea agreement. That basis is set forth below.

Because the Court must, as part of its sentencing methodology, compute the advisory

guideline range for the offense of conviction, consider relevant conduct, and consider

the other factors set forth in 18 U.S.C. § 3553, additional facts may be included below

which are pertinent to those considerations and computations. To the extent the parties

disagree about the facts set forth below, the stipulation of facts identifies which facts are

known to be in dispute at the time of the execution of the plea agreement.

       This stipulation of facts does not preclude either party from hereafter presenting

the Court with additional facts which do not contradict facts to which the parties have

stipulated and which are relevant to the Court’s guideline computations, to other 18

U.S.C. § 3553 factors, or to the Court’s overall sentencing decision. The parties agree

that the date on which relevant conduct began January of 2018, with dates being

approximate and inclusive.

       The parties further agree as follows:

       On November 26, 2018 the FBI Rocky Mountain Safe Streets Task Force

(RMSSTF) was contacted about possible fraud in connection with emergency requests

made to cell phone carriers for location assistance. Each of the four carriers -- Sprint


                                               5
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 6 of 12




Corporation, Verizon Wireless, T-Mobile USA, and ATT Wireless -- have 24 hour Law

Enforcement assistance operators that are available to assist in emergencies across the

United States to aid any law enforcement agency that is involved in an emergency that

potentially involves death or serious bodily injury.

       Information is provided by these cell phone companies with legal court process

compelling the companies to assist law enforcement; or, in an emergency, without legal

process if the situation potentially involves death or serious bodily injury that could occur

without immediate action.

       Verizon Wireless advised that since June of 2018 until November 2018, five

emergency requests for cell phone data were made on the Verizon Law Enforcement

Help Center by a male who identified himself as Matthew Marre, claiming to be an

investigator for the “Colorado Department of Public Safety” and the “Colorado Task

Force.” During all five calls Verizon believed Marre was acting in the capacity of a law

enforcement officer requesting immediate release of cell phone information from

Verizon Wireless under federal laws 18 U.S.C. § 2702(b) and/or 18 U.S.C. §2702(c)(4)

authorizing emergency disclosure. Each time Marre claimed an emergency that

potentially involved the danger of death or serious physical harm. Verizon released the

requested cell phone records to include GPS location to Matthew Marre.

       On the fifth call in November of 2018, Verizon employees became suspicious

that Marre may not be a law enforcement officer. When Verizon employees called

Marre back to verify he was with a law enforcement agency, they found that the number

provided by Marre did not belong to a legal law enforcement agency. Verizon notified




                                              6
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 7 of 12




the FBI that confidential phone records information to include GPS data was released to

a Marre after Marre fraudulently claimed to be a law enforcement officer.

      Investigators researched the phone numbers used by Marre for these requests,

which were 720-354-0721 and 970-408-0773. Publicly available information verified

these numbers were used by Matthew Marre. Multiple public sources, as well as law

enforcement data bases, show Matthew Marre is working as a contractor for at least

three Bail Bonds companies to locate and detain persons who have court bonds posted

throughout various courts in the state of Colorado. The common or “street” term for this

job action is often called a “bail bondsman”, “bounty hunter” and “fugitive recovery

agent”, all who are private citizens with no law enforcement power under state or federal

law. Further, Marre was previously convicted of a felony and was thus ineligible for

employment as a law enforcement officer. Investigation revealed that Marre was

fraudulently obtaining the confidential phone records information, specifically GPS

location data, in order to gain commercial advantage and economic gain in his work as

a bounty hunter.

      Believing Marre might have been in contact with the other three main national

cell phone companies, investigators contacted AT&T, T-Mobile and Sprint Wireless

law enforcement assistance departments to see if Marre fraudulently obtained

confidential phone records information from them as well. Investigation showed that

he had done so.

      As part of their investigation, agents learned that on May 31, 2018, Marre called

the AT&T law enforcement line claiming that he had an exigent circumstance (suicidal

subject) for the phone number 432-741-1771. Marre called AT&T three separate times.



                                            7
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 8 of 12




 When AT&T tried to confirm the “Colorado Public Safety Task Force” they were

 unsuccessful. Each time AT&T employees questioned Marre, he came up with various

 excuses. One was that his supervisor was in a meeting. Another was that the “task

 force” was made up of multiple agencies so they would not have a set office with

 dispatch. Eventually, Marre claimed his supervisor was “Ryan Smith.” When AT&T

 called Marre’s land line, Marre had arranged to have the call forwarded to Ryan

 Medhurst's cell phone.

        Mr. Medhurst answered the call from AT&T stating "task force", and asked when

 asked about the open incident number AT&T received from Marre he asked "is this

 regarding one of my agents making request?". He further stated his name was "Ryan

 Smith", and when asked for his badge number he stated that he was "not a sworn

 officer but an intelligence analyst with the agency". He further stated that that one of

 his "agents" called and said AT&T needed to talk his supervisor and that "Matthew

 Marre" was "one of his agents". When asked he stated the agency was "Colorado

 Public Safety" and provided an email address of "ryan.smith@cotf.us".

        AT&T recorded these calls. Wayne Tyner confirmed the person on the phone

 claiming to be Ryan Smith was Ryan Medhurst.

        Further, analysis of call logs from Marre’s phone show him call Medhurst 20

 times on May 31, 2018. Marre’s phone records also show the three recorded calls to

 AT&T. There are calls to Medhurst listed both immediately before and immediately

 after the AT&T calls in with both Marre and Medhurst.

      Through the investigation, agents also learned that the defendant was a licensed

firearm dealer. As a licensed firearm dealer, the defendant was required to maintain

written records about various firearms he sold and maintained possession of, including
                                             9
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 9 of 12




specialized components such as silencers. Agents discovered that Marre made an

arrangement with the defendant to possess and access a number of firearms even though

he was a convicted felon. This arrangement, described in statements by both the

defendant and Marre as a “trust agreement,” was not written or properly recorded in any

records from January of 2018 through June of 2019. The defendant and Marre used this

agreement as a mechanism to circumvent the fact that Marre was legally prohibited from

possessing firearms because he was a convicted felon. The defendant did knowingly fail

to make appropriate entry in, or did knowingly fail to properly maintain, any record of this

arrangement with Marre. The defendant would have been required to accurately maintain

a record of this as a licensed dealer.

        Between November 12 and 17, 2018, the defendant also assisted Marre in the

 purchase of a handgun which Marre eventually gave to Wayne Tyner as a gift. On

 November 17, 2018, the defendant did knowingly make a false entry in, fail to make

 appropriate entry in, or did knowingly fail to properly maintain, the record of this

 transaction as well which was required of him as a licensed dealer by not indicating the

 true purchaser of this specific handgun.

  VI. ADVISORY GUIDELINE COMPUTATION AND 18 U.S.C. ' 3553 ADVISEMENT

        The parties understand that the imposition of a sentence in this matter is

 governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,

 the Court is required to consider seven factors. One of those factors is the sentencing




                                              10
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 10 of 12




 range computed by the Court under advisory guidelines issued by the United States

 Sentencing Commission. In order to aid the Court in this regard, the parties set forth

 below their estimate of the advisory guideline range called for by the United States

 Sentencing Guidelines. To the extent that the parties disagree about the guideline

 computations, the recitation below identifies the matters which are in dispute.

        A.     The base guideline is §2K2.1(a)(8), with a base offense level of 6.

        B.     Because the offense involved between 8 - 24 firearms, four levels are

 added pursuant to §2K2.1(b)(1)(B).

        C.     There are no victim-related, multiple count or obstruction adjustments.

        D.     The adjusted offense level, therefore, would be 10.

        E.     Acceptance of Responsibility: The defendant should receive a 2-level

 decrease for acceptance of responsibility under §3E1.1, resulting in a total offense level

 8.

        F.     Criminal History Category: The parties understand that the defendant’s

 criminal history computation is tentative. The criminal history category is determined by

 the Court based on the defendant’s prior convictions. Based on information currently

 available to the parties, it is estimated that the defendant’s Criminal History Category

 would be I.

        G.     Assuming the criminal history facts known to the parties are correct, the

 career offender/criminal livelihood/armed career criminal adjustments do not apply.

        H.     Imprisonment: The advisory guideline range of imprisonment for all

 counts resulting from an offense level of 8 and a Criminal History Category I is 0 – 6

 months. However, in order to be as accurate as possible, with the criminal history

                                             11
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 11 of 12




 category undetermined at this time, the estimated offense level could conceivably result

 in a range from 0 months (bottom of Category I) to 12 months (the statutory maximum).

 The guideline range would not exceed, in any case, the statutory maximum applicable

 to the count of conviction.

        The maximum term of probation is up to 5 years pursuant to 18 U.S.C.

 §3561(c)(2).

        I.      Fine: Pursuant to guideline §5E1.2, assuming the estimated offense level

 of 8, the fine range for this offense would be $2,000 to $20,000 (the statutory

 maximum), plus applicable interest and penalties.

        J.      Supervised Release: Pursuant to guideline §5D1.2, if the Court imposes a

 term of supervised release, that term is no more than 1 year.

        K.      Restitution: Restitution does not apply.

        The parties understand that, although the Court will consider the parties’

 estimate, the Court must make its own determination of the guideline range. In doing so,

 the Court is not bound by the position of any party.

        No estimate by the parties regarding the guideline range precludes either party

 from asking the Court, within the overall context of the guidelines, to depart from that

 range at sentencing if that party believes that a departure is specifically authorized by

 the guidelines or that there exists an aggravating or mitigating circumstance of a kind, or

 to a degree, not adequately taken into consideration by the United States Sentencing

 Commission in formulating the advisory guidelines. Similarly, no estimate by the parties

 regarding the guideline range precludes either party from asking the Court to vary




                                              12
Case 1:19-cr-00140-RBJ Document 84 Filed 05/11/20 USDC Colorado Page 12 of 12




 entirely from the advisory guidelines and to impose a non-guideline sentence based on

 other 18 U.S.C. § 3553 factors.

         The parties understand that the Court is free, upon consideration and proper

 application of all 18 U.S.C. § 3553 factors, to impose that reasonable sentence which it

 deems appropriate in the exercise of its discretion and that such sentence may be less

 than that called for by the advisory guidelines (in length or form), within the advisory

 guideline range, or above the advisory guideline range up to and including

 imprisonment for the statutory maximum term, regardless of any computation or position

 of any party on any 18 U.S.C. § 3553 factor.

                                      VII. ENTIRE AGREEMENT

         The agreement disclosed to the Court is the parties’ entire agreement. There are

 no other promises, agreements (or “side agreements”), terms, conditions,

 understandings, or assurances, express or implied. In entering this agreement, neither

 the government nor the defendant has relied, or is relying, on any terms, promises,

 conditions, or assurances not expressly stated in this agreement.


                                     Ryan Medhurst
 Date: 5/7/2020
                                    Ryan Medhurst
                                    Defendant


 Date: 5/7/2020                                                  s/ Brian R. Leedy
                                    Brian R. Leedy
                                    Attorney for Defendant


 Date:    05/07/2020                   s/ Gregory A. Holloway
                                    Gregory A. Holloway, Assistant U.S. Attorney
                                    Attorney for the Government


                                              13
